DÓOLING, 'District Judge.
The United States had a preferred mortgage on the bark Moshulu, sold under order of this court on a libel in rem for wages of seamen. As all the requirements of the act were complied with, such mortgage, under the Act of June 5, 1920, § 30, known as the Ship Mortgage Act (Comp. St. Ann. Supp. 1923, §§ 8146J^j j j—B146Ji<4rr), has priority over all claims against the vessel, except preferred maritime liens and expenses and fees allowed and costs taxed by the court. The preferred maritime liens are: (1) Liens arising prior in time to the recording and indorsement of the preferred mortgage; (2) liens for damages arising out of tort, for wages of a stevedore, when employed directly by the owner, operator, master, ship’s husband, or agent of the vessel, for wages of the crew of the vessel, for general’ average, and for salvage, including contract salvage.
None of the claims here in suit come within any of these categories,, except the wages of the crew, and they have been paid. The enforcement of the preferred mortgage claim may work an apparent hardship-to the other lien claimants, but it is to be noted that a certified copy of the mortgage was on board the vessel, subject to examination by *349any person having business with the vessel which might give rise to a maritime lien, and that the master was bound to exhibit to any such person the documents of the vessel and such copy. Subsection E, Act June 5, 1920 .(section 8146%/). So that claimants had ample opportunity to know that any claim on their part for services rendered the vessel would be subordinate to the lien of the, mortgage.
The petition of the United States for the remnants must be granted ; and it is so ordered.